Case 2:20-cv-04307-AB-E Document 18 Filed 09/17/20 Page 1 of 2 Page ID #:186
Case 2:20-cv-04307-AB-E Document 18 Filed 09/17/20 Page 2 of 2 Page ID #:187




       Upon review, the Court finds that it lacks subject matter jurisdiction over
this action. Removal pursuant to § 1331 “is governed by the ‘well-pleaded
complaint rule,’ which provides that federal question jurisdiction exists only when
a federal question is presented on the face of plaintiff’s properly pleaded
complaint.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2424, 2429
(1987).

       Here, the Notice of Removal states, “Plaintiff’s complaint on its face alleges
six causes of action, four of which assert violations of Americans with Disabilities
Act (‘ADA’), 42 U.S.C. § 12132, and Section 504 of the Rehabilitation Act.” See
Not. Removal (Dkt. No. 1) ¶ 5. However, the Complaint alleges no claims for
violation of the ADA or the Rehabilitation Act. Rather, Plaintiff alleges an Unruh
Act claim, three claims under the California Education and Government Codes,
and two claims for negligence. All of these are state law claims. Although the
Unruh Act and Education and Government Code claims are premised on violations
of the ADA and/or the Rehabilitation Act, this does not give rise to a federal
question. “Federal-question jurisdiction over a state-law claim is not created just
because a violation of federal law is an element of the state law claim.” Wander v.
Kaus, 304 F.3d 856, 858 (9th Cir.2002) (affirming dismissal of plaintiff’s
California Disabled Person’s Act cause of action because it “does not arise under
federal law even though it is premised on a violation of federal law,” i.e., the
ADA); accord Pizarro v. CubeSmart, No. CV 14-5106 FMO PLAX, 2014 WL
3434335, at *2 (C.D. Cal. July 11, 2014).

       “If at any time before final judgment it appears that the district court lacks
subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c);
Kelton Arms Condo. Owners Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190,
1192 (9th Cir.2003) (“Subject matter jurisdiction may not be waived, and, indeed,
we have held that the district court must remand if it lacks jurisdiction.”);
Washington v. United Parcel Serv., Inc., 2009 WL 1519894, *1 (C.D.Cal.2009) (a
district court may remand an action where the court finds that it lacks subject
matter jurisdiction either by motion or sua sponte ).

       Contrary to Defendants’ representation in the Notice of Removal, Plaintiff’s
well-pleaded complaint does not assert claims under the ADA or the Rehabilitation
Act. Nor is any other federal claim alleged. Nor is there diversity jurisdiction in
this case. The Court therefore lacks subject matter jurisdiction over this action and
SUA SPONTE REMANDS it to the state court from which Defendants
improperly removed it. IT IS SO ORDERED.


CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                           2
